Citation Nr: 1728049	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than June 28, 2007 for the award of a total disability rating due to individual employability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to July 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In a February 2010 rating decision, the RO determined that the May 2008 rating decision contained clear and unmistakable error (CUE) in its assignment of an August 9, 2007 effective date for the grant of TDIU, and a new effective date of June 28, 2007 was assigned.  The Veteran filed a March 2010 notice of disagreement in response to the February 2010 rating decision, arguing for an earlier effective date.  As the Veteran had not been provided a statement of the case in response to the notice of disagreement, the Board remanded this matter in February 2011 for the issuance of a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in May 2013, and the Veteran submitted a substantive appeal in June 2013.

In July 2013, the Veteran, accompanied by his representative, testified at a hearing before the undersigned at the RO. 

In December 2013, the Board dismissed the Veteran's claim for an increased initial rating for adjustment disorder in response to his July 2010 request to withdraw that claim.  At the same time, the Board remanded the claim for an earlier effective date for the grant of TDIU for further development.

In its May 2010, February 2011and December 2013 remands, the Board referred the issue of entitlement to an earlier effective date for the grant of service connection for seborrheic dermatitis to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As this claim is still outstanding, the matter is again referred.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for TDIU, having arose out of an appeal of the initial rating assigned following the grant of service connection for adjustment disorder, has been pending since May 15, 2001, the date of the claim for service connection for adjustment disorder,

2.  As of May 15, 2001, the Veteran's service-connected disabilities met the percentage requirements for a schedular TDIU and precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 15, 2001, but no earlier, for the grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veteran has been granted TDIU effective June 28, 2007, he asserts that he is entitled to a TDIU prior to that date, arguing for a variety of dates prior to June 28, 2007, including August 1, 1999 and July 18, 2001.  See July 2013 Hearing Transcript.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as of May 15, 2001.  The Veteran has been service connected for seborrheic dermatitis (skin disability) at 30 percent from May 15, 2001, and at 60 percent from July 18, 2001.  He has also been service connected for adjustment disorder (psychiatric disability) at 50 percent, effective May 15, 2001.  Accordingly, the Veteran's service-connected disabilities had a combined rating of 70 percent, with a single disability rated at 40 percent or more, as of May 15, 2001.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, because the issue of entitlement to an earlier effective date for a TDIU arose out of an appeal of the initial disability rating assigned following the grant of service connection for a psychiatric disability (as explained below), the effective date for the grant of TDIU can be no earlier than the effective date of service connection for the psychiatric disability, which in this case was May 15, 2001.

On May 15, 2001, the Veteran filed a claim for service connection for, among other things, a psychiatric disability.  In September 2001 and October 2001, he stated ambiguously that he was considered 100 percent disabled under the standards of the Social Security Administration (SSA) but did not explain what disability or disabilities might have formed the basis of any SSA disability award.  Nevertheless, a January 2002 VA psychiatric examination report reflects that the Veteran was "disabled for coronary artery disease and hypertension," that he was currently on "SSD," having last worked in 1998.  

The January 2002 VA examiner further noted that the Veteran "is unable to work mainly because of his medical condition."  A June 2002 VA psychiatric examination report reflects that the Veteran reported that he was "100% disabled now from his coronary artery disease, hypertension, and dermatitis" and that he was "unable to work because of his medical and psychiatric problems."  In June 2002, the Veteran also submitted a medical opinion from Dr. Lavinson, his private treating therapist, who stated that the Veteran suffered from anxiety and depression, emotional pressure to such a degree that presented a medical risk due to his heart condition, and a skin condition secondary to a neuropsychiatric condition, concluding, by implication, that the Veteran was permanently disabled due to these conditions. 

In September 2004, the RO granted service connection for a psychiatric disability, awarding an initial 30 percent rating, effective May 15, 2001.  In October 2005, the Veteran disputed the initial 30 percent rating for this disability.  In July 2007, the RO increased the initial rating for this disability to 50 percent, effective May 15, 2001.  In August 2007, the Veteran submitted a substantive appeal, thereby perfecting appeal of the issue.

Meanwhile, in June 2007, July 2007, and August 2007, the Veteran submitted statements that, in essence, maintained that he had been unemployable since August 1, 1999.  In August 2007, he also submitted a formal application for a TDIU via VA Form 21-8940, in which he claimed that he was unemployable due to his service connected skin and psychiatric disabilities.  In May 2008, the RO granted TDIU, effective August 9, 2007.  In May 2009, the Veteran timely disagreed with the effective date of this grant.  In February 2010, the RO determined that the effective date for a grant of a TDIU should instead be June 28, 2007.  In March 2010, the Veteran disagreed with the February 2010 rating decision.

In May 2010, the Board remanded the issue of an initial rating in excess of 50 percent for a psychiatric disability for further development.  In July 2010, the Veteran submitted a statement that he was withdrawing the issue of an increased initial rating of 50 percent for his psychiatric disability but still appealing the issue of an effective date earlier than May 15, 2001 for the original grant of service connection for that disability.

In February 2011, the Board denied the Veteran's claim for an earlier effective date for the award of service connection for a psychiatric disability, acknowledging his July 2010 withdrawal of the claim for an increased initial rating for a psychiatric disability, without actually dismissing it.  Additionally, the Board noted that the RO had failed to take action on the Veteran's March 2010 disagreement with the effective date of the award of a TDIU and remanded that issue for the issuance of a statement of the case.  

In December 2013, the Board formally dismissed the claim for an increased initial rating for a psychiatric disability and again remanded the claim for an earlier effective date for a TDIU to obtain outstanding SSA records, which were later deemed to be unavailable because they had been destroyed.

The Board finds that the Veteran's claim for a TDIU has been pending since May 15, 2001, the date of the Veteran's original claim for service connection for a psychiatric disability.  During the pendency of the appeal for an increased initial rating for a psychiatric disability and in connection with that issue, the issue of entitlement to a TDIU was raised either by the Vetera in 2001 or by the record in 2002.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities"); see also Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  

While the Veteran did withdraw his appeal of the initial rating for the psychiatric disability; he clearly did not intend to withdraw his appeal concerning entitlement to an earlier effective date for the grant of a TDIU.  In his July 2010 statement, he addressed only his intention to withdrawal his claim for an increased initial rating for the psychiatric disability.  Other contemporaneous statements show that he continued seek TDIU for the earlier period of the initial rating.  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  Here, given the Veteran's statements in 2001, the medical evidence showing unemployability in 2002, and the Veteran's ongoing attempts to secure a TDIU again from 2007, the Board finds that the Veteran intended to continue pursue a claim for an earlier effective date for a TDIU at all times during this appeal and that his July 2010 statement fails to explicitly and unambiguously demonstrate an intent to also withdraw the claim for a TDIU.  

The Board's dismissal if the initial rating appeal, said nothing about the then pending appeal regarding the effective date of TDIU.

The effective date for the grant of a TDIU in this case will be will be the date of receipt of the claim-here, May 15, 2001-or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2); see Rice.  The Veteran's reports and the opinion from Dr. Lavinson support a finding that the Veteran was unemployable due to service connected disabilities as of May 15, 2001.  Additionally, a June 2008 opinion from a VA psychiatrist, Dr. Coplon suggests that the Veteran has been unable to pursue gainful employment due to his service connected skin and psychiatric disabilities and suggests that such disabilities forced the Veteran to retire in 1999.  In contrast, a January 2004 VA examination report and December 2006 VA treatment record reflect that the Veteran retired as a pharmaceutical representative in 1994, without attributing the retirement to his service connected disabilities.  Also, during a February 2008 VA examination, the Veteran reported, somewhat confusingly, that he mostly worked as a pharmaceutical representative from his discharge in service to his retirement in 1995, after which he did odd jobs but then stopped working because of skin and mental problems in 1995.

Based upon the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to secure gainful employment due to his service-connected disabilities as of May 15, 2001.  An effective date earlier than May 15, 2001, is not possible; because service connection was not in effect for any disease or disability prior to that date.  Resolving reasonable doubt in favor of the Veteran an effective date of May 15, 2001, for the award of a TDIU is warranted.


ORDER

An effective date of May 15, 2001, for TDIU, is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


